Citation Nr: 1107222	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2009 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for a 
bilateral hip disability.  In April 2010, the Veteran testified 
before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claim.

The Veteran contends that the physical demands of his service, 
including strength training and exercising, caused his current 
bilateral hip disability.  Alternatively, he contends that his 
pre-existing childhood arthritis was aggravated by his service 
and resulted in the need for hip surgery earlier than would have 
otherwise been necessary.  Alternatively, he contends that he was 
diagnosed with rheumatoid arthritis within one year following his 
discharge from service and is thus entitled to presumptive 
service connection for a bilateral hip disability.

Service medical records show that on October 1999 entrance 
examination, the Veteran did not report a history of childhood 
arthritis.  No hip abnormality was found or diagnosed.  In May 
2000, the Veteran reported that while running, he had begun to 
experience pain in his knees and ankles.  He reported that he had 
had juvenile arthritis as a child but had not had an episode of 
exacerbation in seven years.  X-ray examination of the knees was 
normal.  There was no current osteoarthritis.  The assessment was 
that he probably did not have a juvenile arthritis recurrence but 
rather joint inflammation from activity.  A June 2000 record 
shows a note of occasional joint pain and stiffness.  The 
assessment was healthy joints.  An October 2000 health evaluation 
shows that the Veteran reported a history of arthritis and a bone 
and joint problem.  On October 2003 separation examination, the 
Veteran reported back pain and ongoing knee pain, but did not 
report any hip trouble or discomfort.  It was noted that the 
Veteran had a vague history of juvenile arthritis that was 
asymptomatic at that time.  

Post-service treatment records show that in November 2004, the 
Veteran was hospitalized for a persistent fever, myalgia, and a 
sore throat.  A rheumatologist consult resulted in a diagnosis of 
Still's disease.  On October 2005 orthopedic examination, it was 
noted that the Veteran had been diagnosed with juvenile 
rheumatoid arthritis at the age of five, but that at the age of 
twelve, he had undergone a spontaneous remission with no 
symptoms.  At the present time, he did not have any symptoms of 
painful joints but was instead suffering from headaches and 
nausea.  After physically examining the Veteran, the diagnosis 
was instead inflammatory arthritis consistent with juvenile 
rheumatoid arthritis.  Follow-up records show that in August 
2006, the Veteran was experiencing right ankle and hip pain.  It 
was hard to walk or straighten the right leg.  It was felt that 
the Veteran's hip pain was likely related to an alteration of 
gait.  In September 2006, he complained of pain in his hips with 
morning stiffness and fatigue.  Physical examination showed 
painful motion of the right hip.  The impression was active 
juvenile rheumatoid arthritis.  In May 2007, he had pain in his 
right ankle and continuing pain in his right hip.  Physical 
examination of the right hip showed some synovial thickening and 
tenderness at the right subtalar joint.  

At his April 2010 hearing before the Board, the Veteran stated 
that in February 2009 and in December 2009, he had undergone a 
right and left total hip replacement.  However, the most current 
records related to the hips are dated in May 2007, and they do 
not adequately address the pathology which lead to the need for 
hip replacements.  Accordingly, because the more recent records 
are pertinent to the Veteran's claim, they should be obtained.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because it 
remains unclear to the Board whether the Veteran's hip 
disabilities are related to his service, or were caused or 
aggravated by his service, and the Veteran has provide credible 
testimony that his hips were damaged by the physical demands of 
his service and that his service may have aggravated his pre-
existing arthritis, the Board finds that a VA examination is 
necessary in order to fairly decide the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
private medical records related to his right 
and left hip surgery and any other private 
records related to his hip disabilities that 
are not currently in the claims folder.  All 
attempts to secure those records must be 
documented in the claims folder.

2.  After the above has been completed, 
schedule the Veteran for a VA examination to 
ascertain the etiology of his bilateral hip 
disability.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to the following:

a)  Diagnose any current right and 
left hip disability.

b)  Is there clear and unmistakable 
evidence that any right or left hip 
disability pre-existed the Veteran's 
entrance to service.  If so, is it as 
least as likely as not (50 percent 
probability or greater) that that any 
pre-existing juvenile hip disability 
was aggravated (permanently increased 
in severity beyond the natural 
progress of the disease) by his 
service, resulting in the current hip 
disabilities?  

c)  Is it as least as likely as not 
(50 percent probability or greater) 
that the Veteran's right and left hip 
disabilities are related to his active 
service, including the reported 
physical demands of service that he 
contends caused his rheumatoid 
arthritis and lead to the earlier need 
for total hip replacements?  In 
addition to the service medical 
records, the examiner should consider 
the Veteran's statements regarding his 
symptoms in service and his statements 
of continuous symptoms of hip problems 
after service.  

d)  Is it as least as likely as not 
(50 percent probability or greater) 
that that the Veteran's service-
connected right and left knee 
disabilities caused or aggravated his 
right and left hip disabilities?

3.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).`

